Citation Nr: 1024232	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-29 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for pneumonia.

2.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as nervousness.

3.  Entitlement to service connection for residuals of a back 
injury. 

4.  Entitlement to service connection for a pulmonary (chest) 
disability.

5.  Entitlement to service connection for a nasal disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran had active duty service from December 1950 to 
December 1952. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

Procedural history

In a May 1953 rating decision, the Los Angeles RO denied the 
Veteran's claims of entitlement to service connection for a 
back disability, nervousness, a chest disability, and a nose 
disability.  VA issued a letter on May 6, 1953 informing the 
Veteran of these decisions and of his appeal rights.

After the receipt of additional service treatment records, 
the RO issued rating decisions in March 1955, November 1956, 
and November 1959 which confirmed and continued the previous 
May 1953 denials.  The record does not reflect that the 
Veteran was issued notice of these decisions. 

In a December 2005 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
pneumonia.  He was notified of this decision and his appeal 
rights in a letter dated December 9, 2005. 

In October 2007, the Veteran requested the RO reopen his 
previously denied claims of entitlement to service connection 
for a back disability, a psychiatric disability, pneumonia, a 
chest disability, and a nose disability.  His claims were 
denied in the above-mentioned December 2007 rating decision. 

In June 2010, the Board granted the Veteran's motion to 
advance his case on the Board's docket due to his advancing 
age. 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 
20.900(c) (2009).

The issues of entitlement to service connection for a back 
disability, an acquired psychiatric disability, a pulmonary 
(chest) disability, and a nasal disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  A December 2005 rating decision denied the Veteran's 
claim of entitlement to service connection for pneumonia, and 
no appeal was taken from that determination. 

2.  The evidence associated with the claims folder subsequent 
to the RO's December 2005 rating decision, considered in 
conjunction with the record as a whole, does not raise a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for pneumonia. 


CONCLUSIONS OF LAW

1.  The December 2005 rating decision which denied the claim 
of entitlement to service connection for pneumonia is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).

2.  Since the December 2005 RO decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for pneumonia is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  The Board observes that the Veteran was 
informed of the relevant law and regulations pertaining to 
his claim in a letter from the RO dated October 2, 2007, 
which specifically detailed the evidentiary requirements 
necessary to reopen a previously-denied claim, along with the 
evidentiary requirements for service connection.

The Board notes that the language used in the October 2007 
letter substantially follows the regulatory language of 38 
C.F.R. § 3.156.  The Board also notes that the Veteran was 
provided with specific notice as to why his claim was 
previously denied and what evidence would be material to his 
claim.  To wit, the RO informed the Veteran that his claim of 
service connection for pneumonia was denied because "this 
condition neither occurred in nor was caused by service."  
He was informed that "the evidence you submit [therefore] 
must relate to these facts."  As such, the Veteran was 
advised of the basis for the previous denial and what 
evidence would be necessary to reopen his claim. See Kent 
supra.  

In addition, the October 2007 letter informed the Veteran as 
to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision. Because VCAA notice in this case was accomplished 
prior to the initial AOJ adjudication that denied the claim, 
the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

However, the VCAA left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002).

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the record 
for references to treatment reports not of record, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2009). The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing.  
Accordingly, the Board will proceed to a decision.

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for pneumonia.

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. See 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the Veteran's claim to reopen was 
initiated in October 2007, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Analysis 

The "old" evidence

When the Veteran's claim of entitlement to service connection 
for pneumonia was denied in December 2005, the record 
contained the Veteran's service treatment records, to include 
his in-service hospitalization records.  These records 
indicate that the Veteran was diagnosed with "possible early 
pneumonitis" on February 23, 1951.  The following day his 
diagnosis was changed to "necrotic left tonsil with 
pharyngitis."  The service treatment records also indicate 
that the Veteran was diagnosed with the common cold during 
service.  His separation examination noted that the Veteran 
had "frequent colds since 1952." 

The December 2005 rating decision

In the December 2005 rating decision, the RO found that the 
evidence did not indicate that the Veteran developed 
pneumonia during service.  The Veteran was informed of the 
December 2005 rating decision in a letter from the RO dated 
December 9, 2005.  He did not perfect an appeal. 

Additionally received evidence will be discussed below.

Analysis

The December 2005 rating decision is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2009).  As 
explained above, the Veteran's claim of entitlement to 
service connection for pneumonia may only be reopened if he 
submits, or VA secures, new and material evidence.  See 38 
U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 (2009); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received evidence [i.e., 
after December 2005] bears directly and substantially upon 
the specific matter under consideration, i.e., whether the 
Veteran has a current disability due to pneumonia incurred or 
aggravated in service.  

The evidence associated with the Veteran's claims folder 
since December 2005 includes his statements and statements 
from his family. 

In his October 2007 claim, the Veteran indicated that he 
contracted pneumonia in 1951 while hospitalized for a back 
injury.  In statements attached to the Veteran's claim, 
M.B.C. and J.E.B. indicated that the Veteran was treated at 
an Army hospital for pneumonia in February 1951.  A third 
letter attached to the Veteran's claim, signed by E. and M., 
stated that the Veteran's respiratory system has been a 
serious problem since the time he had "double pneumonia" in 
the Army and that his lungs were probably weakened. 

The Board has considered the statements made by the Veteran 
and his friends and family.  However, the contention that the 
Veteran developed pneumonia during service is not new.  Such 
contention was contained in his initial claim for VA benefits 
and was considered and rejected by the RO at that time in 
light of the negative service medical records.  While the 
Board notes that that the February 23, 1951 treatment record 
speculated that the Veteran might have "early pneumonitis" 
the Court has held that medical evidence which is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Indeed, as noted above, the speculative opinion was changed 
the following day to necrotic left tonsil with pharyngitis.  
The Veteran's repeated contentions, and those of his friend 
and family are therefore not new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).

With respect to the statement made by E. and M. that the 
Veteran's lungs have been weakened since service, this 
statement is "new" insofar as it was not of record at the 
time of the RO's prior denial.  However, while E. and M. are 
competent to testify as to their lay observations, they are 
not competent to diagnose the Veteran with a respiratory 
disability to include pneumonia or pneumonia residuals, and 
their statement cannot be considered material.  C.f. Justus, 
supra.  [While the credibility of evidence is presumed for 
the purpose of establishing whether new and material evidence 
has been submitted, competency of lay statements is not 
presumed.]

To the extent that the Veteran and his friends and family 
have opined that there is a connection between his military 
service and a current disability, such is duplicative of the 
Veteran's previous contention.  Moreover, it is now well 
established that lay persons without medical training, such 
as the Veteran and his friends and family, are not qualified 
to render medical opinions regarding the etiology of 
disorders and disabilities.  In Moray v. Brown, 5 Vet. App. 
211, 214 (1993), the Court specifically stated that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

In short, there has been added to the record no competent 
evidence that relates a current residual disability of 
pneumonia to service or any event or injury which occurred in 
service.  As such, the additionally received evidence does 
not raise a reasonable possibility of substantiating the 
claim on the merits.  See 38 C.F.R. § 3.156 (2009).  In the 
absence of such evidence, the Veteran's claim may not be 
reopened.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000), [a veteran seeking disability benefits must establish 
a connection between the veteran's service and the claimed 
disability].

In sum, the additionally submitted evidence is not new and 
material. The claim of entitlement to service connection for 
pneumonia is accordingly not reopened, and the benefit sought 
on appeal remains denied.


ORDER

New and material evidence sufficient to reopen the previously 
denied claim of entitlement to service connection for 
pneumonia has not been received, the claim is not reopened, 
and the benefit sought on appeal remains denied.


REMAND

2.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as nervousness.

3.  Entitlement to service connection for residuals of a back 
injury. 

4.  Entitlement to service connection for a pulmonary (chest) 
disability.

5.  Entitlement to service connection for a nasal disability.

After having carefully considered the matters, and for 
reasons expressed immediately below, the Board believes that 
these issues must be remanded for further evidentiary and 
procedural development.  

As noted in the Introduction, the Veteran's claims of 
entitlement to service connection for an acquired psychiatric 
disability, back injury residuals, a chest disability and a 
nose disability were denied in May 1953.  While the Veteran's 
claims were readjudicated following the receipt of service 
treatment records in March 1955, November 1956, and November 
1959, the Veteran was not provided with notice of these 
decisions and they did not become final.  

Generally, new and material evidence would be required to 
reopen these claims.  See 38 U.S.C.A. § 5108.  Under the 
provisions of 38 C.F.R. § 3.156(c), however, when VA receives 
relevant service department records that existed at the time 
of a prior final decision, VA will reconsider the prior 
decision without the need for new and material evidence.  As 
the Veteran's complete service treatment records were not of 
record at the time of the May 1953 rating decision, and the 
March 1955, November 1956, and November 1959 rating decisions 
are not final, and as the service treatment records are 
relevant to the matter before the Board (the records document 
treatment for a back injury, an upper respiratory infection, 
and indicate that he was having "administrative problems" 
with his unit and that a neuropsychiatric evaluation was 
requested), VA must therefore reconsider these issues, de 
novo.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In this case the Veteran has indicated that he has 
experienced persistent recurring colds, back pain, and 
nervous spells since separating from service.  As noted 
above, the Veteran's service treatment records indicate that 
he was treated for back pain and upper respiratory infections 
during service.  The record also suggests that the Veteran 
was having problems with his unit.  Under these 
circumstances, the Board finds that there is insufficient 
evidence on file for VA to make a decision on the claim and 
that clinical nexus opinions would be useful in this regard. 

Based on the notations contained in the Veteran's service 
treatment records which document problems the Veteran was 
having with his unit, it is possible that service personnel 
records might shed more light on the Veteran's acquired 
psychiatric disorder claim.  Under these circumstances, the 
Board believes that it is appropriate to obtain the Veteran's 
service personnel records (if available) for his period of 
military service.  See Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.]

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. VBA should contact the National 
Personnel Records Center (NPRC) and/or any 
other appropriate repository of records, 
and request copies of Veteran's service 
personnel records.  All efforts to obtain 
such records should be documented in the 
claims folder.

2.  VBA should arrange for an examination 
of the Veteran by a health care provider 
with appropriate experience.  After 
examination of the Veteran and review of 
the Veteran's VA claims folder, the 
examiner should provide an opinion as to 
(1) whether the Veteran has a current back 
disability, and if so (2) whether it is at 
least as likely as not that any identified 
back disability was incurred or aggravated 
by the Veteran's military service.  If the 
reviewing examiner finds that diagnostic 
testing is necessary, such should be 
accomplished.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

3.  VBA should arrange for an examination 
of the Veteran by a health care provider 
with appropriate experience.  After 
examination of the Veteran and review of 
the Veteran's VA claims folder, the 
examiner should provide an opinion as to 
(1) whether the Veteran has a current 
pulmonary (chest) disability, and/or nasal 
disability, and if so (2) whether it is at 
least as likely as not that any identified 
pulmonary (chest) disability, and/or nasal 
disability, is related to his military 
service.  If the reviewing examiner finds 
that diagnostic testing is necessary, such 
should be accomplished.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.

4.  VBA should arrange for an examination 
of the Veteran by a health care provider 
with appropriate experience.  After 
examination of the Veteran and review of 
the Veteran's VA claims folder, the 
examiner should provide an opinion as to 
(1) whether the Veteran has an acquired 
psychiatric disability and if so (2) 
whether it is at least as likely as not 
that any identified psychiatric disability 
is related to his military service.  If 
the reviewing examiner finds that 
diagnostic testing is necessary, such 
should be accomplished.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.

5.  After taking any further action it deems 
necessary, VBA should then readjudicate the 
Veteran's claims.  If any benefit sought on 
appeal remains denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


